Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                               FILED
                                                               Aug 13 2012, 9:40 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.
                                                                       CLERK
                                                                     of the supreme court,
                                                                     court of appeals and
                                                                            tax court




ATTORNEYS FOR APPELLANTS:                           ATTORNEYS FOR APPELLEES:

MICHAEL L. CARMIN                                   ROBERT C. PRICE
GREGORY A. BULLMAN                                  Price & Runnells
Andrews Harrell Mann Carmin & Parker, P.C.          Bloomington, Indiana
Bloomington, Indiana
                                                    THOMAS A. BERRY
                                                    Berry & Domer
                                                    Bloomington, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA
SHERRI HILLENBURG and                               )
DENNIS HILLENBURG,                                  )
                                                    )
       Appellants-Plaintiffs,                       )
                                                    )
               vs.                                  )      No. 53A04-1111-PL-615
                                                    )
PAUL D. REEVES AND NORMA J. REEVES                  )
REVOCABLE TRUST; PAUL REEVES,                       )
NORMA J. REEVES and JOHN REEVES,                    )
                                                    )
       Appellees-Defendants.                        )


                      APPEAL FROM THE MONROE CIRCUIT COURT
                          The Honorable Elizabeth A. Cure, Judge
                             Cause No. 53C04-0907-PL-1934

                                         August 13, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
       Sherri and Dennis Hillenburg appeal the denial of their Motion to Correct Error filed

in response to a judgment in favor of the Paul D. Reeves and Norma J. Reeves Revocable

Trust, Paul Reeves, Norma J. Reeves, and John Reeves (collectively, “Reeves”) regarding the

ownership of a parcel of land situated between land owned by Hillenburgs and land owned

by Reeves (the “Disputed Parcel”). Hillenburgs present multiple issues for our review, but

we find one dispositive – whether the trial court erred when it determined Reeves established

ownership of the Disputed Parcel through title by acquiescence. We affirm.

                       FACTS AND PROCEDURAL HISTORY

       The Disputed Parcel measures approximately twelve feet across at its widest point.

Sometime prior to 1939, when Norma Reeves’ parents, John and Janlee Holland, bought the

Reeves parcel, a barbed wire fence was erected between the two parcels to separate the

Reeves parcel from an orchard owned by the Adams Brothers. In 2008, Dennis Hillenburg

surveyed his property and discovered the fence was on the Hillenburg parcel.

       On July 31, 2009, Sherri Hillenburg filed a complaint against Reeves, alleging a

dispute over who may use a passageway on the Disputed Parcel, whether there was trespass

on the Disputed Parcel, and damages therefrom. Reeves answered and counterclaimed to

quiet the title of the Disputed Parcel through adverse possession or title by acquiescence. In

the counterclaim, Reeves named Dennis Hillenburg as a co-defendant.

       After a bench trial, the court declared Reeves the owner of the Disputed Parcel by

adverse possession and title by acquiescence. The Hillenburgs filed a Motion to Correct

Error, which the trial court denied.

                                              2
                             DISCUSSION AND DECISION

       A trial court has broad discretion in ruling on a motion to correct error. Volunteers of

Am. v. Premier Auto Acceptance Corp., 755 N.E.2d 656, 658 (Ind. Ct. App. 2001). We will

reverse only for an abuse of that discretion. Id. An abuse of discretion occurs if the decision

was against the logic and effect of the facts and circumstances before the court or if the court

misapplied the law. Id.

       Where, as here, a party has requested findings and conclusions under Indiana Trial

Rule 52(A), our standard of review is well-settled. We must first determine whether the

evidence supports the findings and second, whether the findings support the judgment.

Maxwell v. Maxwell, 850 N.E.2d 969, 972 (Ind. Ct. App. 2006), reh’g denied, trans. denied.

We will disturb the judgment only where there is no evidence supporting the findings or the

findings do not support the judgment. Id. We do not reweigh the evidence and consider only

the evidence favorable to the judgment. Id. Appellants must establish the findings are

clearly erroneous, which occurs only when a review of the record leaves us firmly convinced

a mistake has been made. Id. We defer substantially to findings of fact, but we do not defer

to conclusions of law. Id. A judgment is clearly erroneous if it relies on an incorrect legal

standard. Id. When a party requests findings and conclusions, a trial court is required to

make complete special findings sufficient to disclose a valid basis under the issues for the

legal result reached in the judgment. Id. The purpose of Rule 52(A) findings and

conclusions is to provide the parties and reviewing courts with the theory on which the case

was decided. Id.

                                               3
       In its order denying the Hillenburgs’ motion to correct error, the trial court found,

“Reeves proved by clear and convincing evidence all the requirements to establish title by

acquiescence.” (App. at 21.) The Hillenburgs argue this conclusion of law is in error, as

“there was no Finding of any agreement – explicit or implicit – that the fence was the

property line.” (Br. of Appellant at 19-20.) We disagree.

       Over a century ago, our Indiana Supreme Court explained the doctrine of title by

acquiescence:

       As a general rule, it is affirmed by the authorities that where owners of
       adjoining premises establish by agreement a boundary or dividing line between
       their lands, take and hold possession of their respective tracts, and improve the
       same in accordance with such division, each party, in the absence of fraud, will
       thereafter be estopped from asserting that the line so agreed upon and
       established is not the true boundary line, although the period of time which has
       elapsed since such line was established and possession taken is less than the
       statutory period of limitation. The general rule recognized by the authorities is
       that a boundary line located under such circumstances, in the absence of fraud,
       becomes binding on the owners establishing it, not on the principle that the
       title to the lands can be passed by parol, but for the reason that such owners
       have agreed permanently upon the limits of their respective premises and have
       acted in respect to such line, and have been controlled thereby, and therefore
       will not thereafter be permitted to repudiate their acts.

Adams v. Betz, 167 Ind. 161, 169, 78 N.E. 649, 652 (1906). More recently, this court

delineated specific circumstances under which a landowner may obtain a parcel of land via

title by acquiescence:

       Two adjoining property owners (1) share a good-faith belief concerning the
       location of the common boundary line that separates their properties and, (2)
       although the agreed-upon location is not in fact the actual boundary, (3) use
       their properties as if that boundary was the actual boundary (4) for a period of
       at least twenty years.


                                              4
Huntington v. Riggs, 862 N.E.2d 1263, 1274 (Ind. Ct. App. 2007), Friedlander, J.

concurring,1 trans. denied. The agreement between the two adjoining landowners “need not

be express and may be inferred from the parties’ actions, but there must be evidence of some

agreement as to the boundary line.” Freiburger v. Fry, 439 N.E.2d 169, 172 (Ind. Ct. App.

1982). An agreement regarding a boundary between adjoining properties other than the

actual property line “is not only binding on those parties who agree but also their successors

in interest as long as there was no fraud present in the making of the agreement.” Id.

          Reeves presented evidence that for over twenty years the adjacent property owners

agreed the fence was the property boundary. The fence was in its current location when

Reeves purchased the parcel in 1963, and since that time it has served as the boundary

between the Reeves parcel and the adjoining property. During this time, Reeves maintained

and used the Disputed Parcel as a recreation area, cut firewood, allowed the City of

Bloomington to run a water line from Lake Monroe, and dug a trench to connect the Disputed

Parcel to the water line.

          Reeves testified he and Mr. Eads, who owned the adjoining parcel in the late 1970’s

both believed and agreed the fence was the boundary between their two properties. Reeves

testified the two subsequent owners of the Hillenburg property, Spires and Andler, did not

protest Reeves’ use of the Disputed Parcel nor did they question whether the fence, then in

disrepair, was the property boundary.

          In 1986, the Hillenburgs bought the property adjoining the Reeves parcel. In 1999,


1
    The other panelists joined the concurring opinion.
                                                         5
Reeves removed trees from the Disputed Parcel and sold the timber. There is no evidence the

Hillenburgs took issue with the removal of the timber at the time of its removal, nor does it

appear the Hillenburgs contested the fence’s status as the boundary between the properties

until Dennis Hillenburg conducted a survey in 2008. By that time, Reeves and all the people

who owned the adjacent parcel since 1963, including the Hillenburgs, had agreed the fence

had been the boundary between the properties for over forty years. Therefore, we agree

Reeves obtained title by acquiescence, and affirm the trial court’s denial of the Hillenburgs’

Motion to Correct Error.2

        Affirmed.

FRIEDLANDER, J., and BARNES, J., concur.




2
 The Hillenburgs also appeal the denial of Sherri’s claim for trespass, and they claim the trial court should
have ruled on Dennis’ motion for attorney fees. As the trial court properly found Reeves owns the Disputed
Parcel, Sherri’s trespass claim is moot. In its order denying the Hillenburgs’ Motion to Correct Errors, the trial
court stated, “Each party shall pay their [sic] own attorney fees and costs.” (App. at 22.) Thus, the trial court
did rule on Dennis’ motion. As the Hillenburgs have not presented an argument why that ruling was in error,
we are unable to address the issue.

                                                        6